Title: To Thomas Jefferson from Favi, 12 February [1786]
From: Favi, Francesco
To: Jefferson, Thomas



Ce 12 Fevrier [1786]

Favi a L’honneur de remercier Monsieur de Jefferson de l’ouvrage interessant, qu’il a bien voulu Lui envoyer. Il est très sensible à cette marque de son amitiè, et il Lira avec Le plus grand plaisir un Livre, dont on dît tant de bien, et qui donne une juste idèe d’un Pays, qu’il aime beaucoup. Il est confus cependant de tant de bontés, dont Monsieur Jefferson L’honore, et Le prie d’agrèer L’homage de son respect.
